 



Exhibit 10.3
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, is made and entered into as of December 1, 1993 by and
among Graham Manufacturing Co., Inc., a New York corporation with offices at 20
Florence Avenue, Batavia, New York 14020 (“GMC”), Graham Corporation, a Delaware
corporation with offices at 20 Florence Avenue, Batavia, New York 14020
(“Holding Company”) and James R. Lines, currently residing at 11 Hillside
Parkway, Lancaster, New York 14086 (the “Executive”).
     The parties hereto, intending to be legally bound hereby, and in
consideration of the mutual covenants herein contained, agree as follows:
     1. Employment.
     GMC hereby employs the Executive and the Executive hereby accepts
employment (such employment, hereafter, the “Employment”) as Vice President of
Marketing in charge of the Application and Computer Engineering Departments of
GMC upon the terms and conditions hereinafter set forth. Failure in any year of
the Board of Directors of GMC (“GMC Board”) at its Annual Meeting to elect the
Executive to the office of Vice President of Marketing shall constitute
termination of the Executive’s employment without cause for purposes of this
Agreement.
     2. Duties. The Executive is engaged as Vice President of Marketing of GMC.
The Executive shall have authority and responsibility for the operation and
management, on a day to day basis, of the Application and Computer Engineering
Departments of GMC, and shall perform such duties consistent with Executive’s
title as may from time to time be required of Executive by the GMC Board or by
either the Chairman and Chief Executive Officer or the President of GMC, to whom
Executive shall be directly responsible. The Executive’s office shall be at
GMC’s headquarters office in Batavia, New York, or within a reasonable commuting
distance thereof. The Executive agrees to travel to the extent reasonably
necessary for the performance of his duties hereunder. The Executive shall
devote his full business time to the business and affairs of GMC and shall use
his best efforts, skill and ability in performing his duties on behalf of GMC.
     3. Term.
          (a) Except as otherwise provided in this Agreement to the contrary,
the terms and conditions of this Agreement shall be and remain in effect during
the period of employment (“Term”) established under this Section 3. The Term
shall be for a term of one (1) year commencing on December I, 1993, plus such
extensions, if any, as are provided pursuant to Section 3(b).
          (b) Except as provided in Section 3(c), beginning on the date of this
Agreement, the Term shall be automatically extended for one (1) additional day
each day, unless either GMC or the Executive elects not to extend the Term
further by giving written notice to the other party, in which case the Term
shall end on the first anniversary of the date on which such written notice is
given; provided, however, that in any event, the Term shall end on the last day
of the month in which the Executive attains age sixty-five (65). Upon
termination of the Executive’s employment with GMC for any reason whatsoever,
any daily extensions provided pursuant to this Section 3, if not theretofore
discontinued, shall cease and the remaining unexpired Term under this Agreement
shall



--------------------------------------------------------------------------------



 



-2-

be a fixed period ending on the first anniversary of the date on which the daily
extensions were discontinued.
          (c) Notwithstanding anything herein contained to the contrary: (i) the
Executive’s employment with GMC may be terminated during the Term, subject to
the terms and conditions of this Agreement; and (ii) nothing in this Agreement
shall mandate or prohibit a continuation of the Executive’s employment following
the expiration of the Term upon such terms and conditions as GMC and the
Executive may mutually agree upon.
     4. Base Compensation. As the base compensation for all services to be
rendered by the Executive in any capacity to GMC and its affiliates, GMC agrees
to pay to the Executive, and the Executive shall accept, a salary at a rate of
$85,000 per annum, payable in arrears in equal monthly installments, subject to
such deductions and withholdings as may be required by law. Upon cessation by
GMC of the five percent wage reduction in effect as of the date hereof, the
Executive’s salary shall be increased by five percent (5%). During the fourth
quarter of each year commencing in calendar year 1994, GMC will review the
salary rate of the Executive, taking into consideration such factors as the
Executive’s performance during the preceding year and such other matters as it
deems relevant and, in its sole discretion, may increase the salary of the
Executive for the following calendar year, to be effective from January 1 of
such following year, to such rate and for such period of time as GMC deems
proper, provided that GMC shall in no event be required to grant or to continue
any such increase. However, in the event that any person or entity acquires
twenty percent (20%) or more of the outstanding equity stock of GMC’s parent,
the Holding Company, or GMC, who was not an owner of twenty percent of the
equity stock of either the Holding Company (in the case of an acquisition of
Holding Company stock) or GMC (in the case of an acquisition of GMC stock) prior
to December 1, 1993, or in the event that any person or entity acquires twenty
percent (20%) or more of the assets of either the Holding Company or GMC who was
not an owner of twenty percent of the assets of either the Company (in the case
of an acquisition of Holding Company assets) or of GMC (in the case of an
acquisition of GMC assets) prior to December 1, 1993, and provided that in such
event, such person or entity (i) initiated a tender offer for the capital stock
of the Company or GMC other than at the invitation of either the Holding Company
Board or the GMC Board; or (ii) caused its nominee or nominees to be elected to
the Holding Company Board or the GMC Board as a result of a proxy contest in
which election of its nominees, or any of them, was not endorsed by management
of the Holding Company or GMC in any proxy statement prepared for the purpose;
or (iii) acquired its twenty percent or greater interest in either the Holding
Company or GMC subsequent to and within two years of any other party or entity’s
initiation of a tender offer, initiation of a proxy contest, or offer to acquire
all, or more than 20% of the outstanding capital stock of the Holding Company or
GMC for a stated price or in exchange for any non-cash form of consideration
then, subsequent to such acquisition of twenty percent stock or twenty percent
asset ownership of either the Holding Company or GMC by any such person or
entity: (1) if for any calendar year a salary increase at least equal to the
increase in the U.S. City All-Items Consumer Price Index for Urban Wage Earners
and Clerical Workers during the previous twelve months, is not granted; or if
(2) the Executive’s base salary is decreased at any time, then in either event
the Executive may in his sole discretion terminate this Agreement upon thirty
days’ written notice given at any time during the calendar year for which no
such increase was granted, or during the twelve month period following any such
decrease in salary, and thereupon GMC shall be obligated to pay the Executive
the amounts, and provide the benefits, specified in Section 9.3 of this
Agreement.



--------------------------------------------------------------------------------



 



-3-

     5. Bonuses. GMC shall pay Executive bonuses subject to The Executive Bonus
Plan of Graham Corporation, as it may be amended from time to time, or such
other bonus plans or arrangements of GMC, or made available to GMC by the
Holding Company, as may be in effect from time to time, as determined by GMC’s
Board of Directors or a committee thereof.
     6. Benefits. During the term of this Agreement, GMC shall provide the
following benefits to the Executive:
          6.1 Medical. GMC will provide the Executive health coverage for
himself and his family in accordance with the Graham Manufacturing Co., Inc.
Self Insured Medical/Dental Plan, as the same may be amended from time to time,
or in accordance with such other health coverage plan as GMC may adopt.
          6.2 Vacation. The Executive shall be entitled to paid vacation in
accordance with GMC’s vacation policy, as the same may be in effect from time to
time.
          6.3 Relocation. GMC will pay the executive $5,000 for relocation costs
in connection with the sale of the Executive’s residence at 11 Hillside Parkway,
Lancaster, New York.
          6.4 General Benefits. The Executive shall be entitled to participate
in all employee benefit plans and arrangements of the Holding Company and GMC
that may from time to time be in effect and may from time to time be made
available to the executive officers of GMC, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements. Nothing in this Section 6.4 shall be construed to limit or
restrict the complete discretion of the Board of Directors of the Holding
Company or, as the case may be, the Board of Directors of GMC, to amend, modify
or terminate employee benefit or bonus plan or plans of the Holding Company or
GMC where such action generally affects plan participants or employees,
including the Executive.
          6.5 Life Insurance. (a) GMC will provide life insurance for the
executive providing coverage in an amount equal to three times base salary.
(b) The Executive agrees that GMC, in its discretion, may apply for and procure
in its own name and for its own benefit, life insurance on his life in any
amount or amounts considered advisable, and that he shall have no right, title
or interest therein. The employee further agrees to submit to any medical or
other examination and to execute and deliver any application or other instrument
in writing, reasonably necessary to effectuate such insurance, provided such
actions do not harm the Executive’s ability to otherwise obtain or retain life
insurance(s). (c) As soon as practical following the termination of employment
for any reason except for cause, GMC will cause to be transferred, assigned or
otherwise conveyed to the Executive any right, title and interest that either
may have in and to any life insurance contract (other than any group-term life
insurance contract) under which the Executive’s life is insured, including full
rights of ownership in and to the cash surrender value thereof (net of any loans
obtained against such cash surrender value), and the Executive shall assume all
obligations for the payment of any premiums which may become due with respect to
such insurance contract after the termination of employment.
     7. Use of Automobile.



--------------------------------------------------------------------------------



 



-4-

          7.1 GMC shall, at its expense, provide the Executive with an
automobile of the Executive’s choice for use by the Executive in performance of
his duties under this Agreement, provided that the annual lease payments made by
GMC on such automobile shall not exceed in any year seven percent (7%) of the
Executive’s annual base salary for such year. GMC shall pay or reimburse the
Executive for all reasonable and necessary expenses of maintenance and operation
of such automobile incurred or paid for by the Executive, and shall obtain, and
include the name of the Executive as one of the assureds under, a liability
insurance policy for injuries to persons and property caused by the operation of
such automobile. At the end of the term of any automobile lease entered into by
GMC pursuant to this Section 7.1, GMC may, in its discretion, either (a) lease a
new automobile for the Executive’s use; or (b) provide the Executive with the
continued use of the same automobile, at GMC’s expense. In the event GMC elects
to do neither, GMC shall permit the Executive to purchase the automobile from
the lessor.
          7.2 Notwithstanding the provisions of Section 7.1 above, the Executive
represents that he now carries automobile liability insurance, with respect to
any automobile owned by him, for injuries to persons and property.
     8. Expenses. GMC shall pay or reimburse the Executive for all reasonable
and necessary traveling and other expenses incurred or paid by the Executive in
connection with the performance of his duties under this Agreement upon
presentation of expense statements or vouchers and such other supporting
information as it may from time to time request. However, the amount available
for such traveling and other expenses may be fixed in advance by the Chairman,
the President or the Board of Directors of GMC.
     9. Termination. This Agreement shall terminate prior to the Term expiration
date, hereinabove set forth, in the event that the Executive shall die or GMC
shall determine that the Executive has become disabled, or if the Executive
shall be dismissed for cause or without cause, as hereinafter provided.
          9.1 Disability. GMC may determine that the Executive has become
disabled, for purposes of this Agreement, in the event that the Executive shall
fail, because of illness or incapacity, to render for nine (9) successive
months, or for shorter periods aggregating twelve (12) months or more in any
period of eighteen (18) months, services of the character contemplated by this
Agreement; and thereupon this Agreement and the employment and all rights of the
Executive hereunder shall be deemed to have been terminated as of the end of the
calendar month in which such determination was made.
          9.2 For Cause. GMC may dismiss the Executive for cause in the event
that it determines that there has been willful misconduct by the Executive in
connection with the performance of his duties hereunder, or any other conduct on
the part of the Executive which has been materially injurious to GMC or any
affiliate; and thereupon this Agreement and the Employment shall terminate
effective upon the delivery to the Executive of written notice that the GMC
Board has made such determination. For purposes of this Agreement, “Cause” shall
be determined only by a good faith finding thereof by the GMC Board, which shall
afford the Executive the opportunity to appear before it prior to finalizing any
such determination. If the Executive in good faith contests a termination for
cause by GMC, GMC will pay all legal fees and other expenses incurred by the
Executive, as the Executive is billed for such costs, within ten (10) days of
periodic



--------------------------------------------------------------------------------



 



-5-

submission to GMC of statements of charges of attorneys and statements of other
expenses incurred by the Executive in connection with such challenge; the
Executive will reimburse GMC if it should be determined by a court of final
adjudication that the Executive did not act in good faith in bringing such
challenge.
          9.3 Without Cause. GMC may dismiss the Executive without cause at any
time upon thirty (30) days notice to the Executive. In the event GMC dismisses
the Executive other than for cause, or if the Executive resigns because of a
material breach of this Agreement by GMC, GMC shall thereupon pay to the
Executive (a) the compensation due him to the date of termination, plus (b) an
additional lump sum in an amount equal to twelve months’ salary at the rate
specified in Section 4 hereinabove. At any time prior to the effective date of
termination of employment, the Executive may in writing elect to receive the
additional lump sum equal to twelve months’ salary in monthly installments of up
to, but not to exceed, thirty-six (36) successive months. In addition, GMC shall
(a) provide the Executive with continuing health care coverage, as described in
Section 6.1 hereof, for a period of thirty-six (36) months following the
effective date of termination of employment; (b) shall pay for, or in the
Executive’s sole discretion, reimburse the Executive as the Executive is billed,
within ten (10) days of periodic submission to GMC of statements of charges, for
outplacement services from a provider agreed to by the Executive and GMC until
the sooner of (i) the Executive’s commencement of employment with another
employer or (ii) thirty-six (36) months following the effective date of
termination of employment; and (c) shall assign to the Executive its interest in
the automobile lease in force at the time of termination of employment and shall
reimburse the Executive for each remaining lease payment thereafter, within ten
(10) days of the due date of each remaining lease payment; or in the event that
termination of employment occurs following the expiration of such automobile
lease and prior to GMC extending such lease or leasing a new automobile for the
Executive, GMC, if it then owns the automobile, shall, at the election of the
Executive, sell the automobile to the Executive for the value for such
automobile stated in the then-current edition of the NADA Official Used Car
Guide for Domestic and Imported Cars and Trucks. In the event that the
provisions of this Section 9.3 are triggered by discharge of the Executive
without cause by GMC, the Executive shall resign from all offices and
directorships all subsidiaries and affiliates of GMC and of the Holding Company,
upon payment to the Executive of the amounts referred to in the second sentence
of this Section 9.3, and the performance by GMC of its obligations pursuant to
the fourth sentence, subsections (c) and (d), of this Section 9.3.
          9.4 Return of Confidential Documentation. Upon termination of
employment for any reason whatsoever, the Executive shall return to GMC all
working papers, notebooks, strategic plans, computer programs and files, and
other confidential documents and information, in any form whatsoever.
     10. Covenants of Executive.
          The Executive acknowledges that: (a) the business of GMC and its
affiliates, as currently conducted and as conducted from time to time throughout
the term of this Agreement (collectively, the “Business”), is conducted by and
is proposed to be conducted on a world wide basis (the “Company’s Market”);
(b) the Business involves providing design, engineering and manufacture of
certain vacuum and heat transfer equipment, including but not limited to steam
condensers, steam jet ejectors, shell and tube heat exchangers, plate and frame
heat exchangers, Heliflow heat exchangers, liquid ring vacuum pumps and rotary
piston pumps; (c) GMC has



--------------------------------------------------------------------------------



 



-6-

developed trade secrets and confidential information concerning the Business;
and (d) the agreements and covenants contained in this Section 10 are essential
to protect the Business of GMC. In order to induce GMC to enter into this
Employment Agreement, the Executive covenants and agrees that:
          10.1 Agreement Not To Compete. In the event that the Executive resigns
(for reasons other than a material breach of this Agreement by GMC) or departs
from the employ of GMC without the approval of the GMC Board or is discharged
for cause, then for a period of twelve (12) months after such resignation,
departure or discharge (such period of time hereinafter the “Restricted
Period”), neither the Executive nor any entity of which 20% or more of the
beneficial ownership is held by the Executive or a person related to the
Executive by blood or marriage (“Controlled Entity”) will, anywhere in the
Company’s Market, directly or indirectly own, manage, operate, control, invest
or acquire an interest in, or herewise engage or participate in, whether as a
proprietor, partner, stockholder, director, officer or employee, any business
which competes in the Company’s Market with the Business, without the prior
written consent of GMC. Notwithstanding any other provisions of this Agreement,
the Executive may make a passive investment in any publicly-traded company or
entity in an amount not to exceed 5% of the voting stock of any such company or
entity.
          10.2 Agreement Not To Interfere in Business Relationships. (a) During
the Restricted Period, neither the Executive nor any Controlled Entity will
directly or indirectly solicit, induce or influence customer, or any other
person which has a business relationship with GMC or any affiliate, or which had
on the date of this Agreement such a relationship with GMC or any affiliate, to
discontinue or reduce the extent of such relationship with GMC or any affiliate
in the Company’s Market without the prior written consent of GMC. (b) During the
Restricted Period, neither the Executive nor any Controlled Entity will
(i) directly or indirectly recruit, solicit or otherwise induce or influence any
shareholder or employee of GMC or any of its affiliates to discontinue such
employment or other relationship with GMC or any affiliate without the prior
written consent of GMC, or (ii) employ or seek to employ, or cause or permit any
Competitive Business which competes in the Company’s Markets to employ or seek
to employ for any Competitive Business, any person who is then (or was at any
time within six months prior to the date the Executive or the Competitive
Business employs or seeks to employ such person) employed by GMC or any
affiliate without the prior written consent of GMC. Nothing herein shall prevent
the Executive from providing a letter of recommendation to an Employee with
respect to a future employment opportunity, nor prohibit the Executive from
making general employment advertisements in mass-circulation newspapers or other
mass media.
          10.3 Confidentiality. During the Restricted Period, neither the
Executive nor any Controlled Entity will directly or indirectly disclose to
anyone, or use or otherwise exploit for the Executive’s or any Controlled
Entity’s own benefit or for the benefit of anyone other than GMC, any
confidential information, including, without limitation, any confidential
“know-how”, trade secrets, customer lists, details of customer contracts,
pricing policies, operational methods, marketing plans or strategies, product
development techniques or plans, business acquisition plans and new personnel
acquisition plans of GMC or any affiliate related to the Business or any portion
or phase of any scientific, engineering or technical information, design,
process, procedure, formula, improvement, discovery, invention, machinery or
device of GMC or any affiliate that is not generally known to the competitors of
the Company whether or not in written or tangible form (hereinafter referred to
as



--------------------------------------------------------------------------------



 



-7-

“Confidential Information”). The term “Confidential Information” does not
include, and there shall be no obligation hereunder with respect to, information
that becomes generally available to the public other than as a result of a
disclosure by the Executive or a Controlled Entity or any agent or other
representative thereof. Neither the Executive nor any Controlled Entity shall
have any obligation hereunder to keep confidential any Confidential Information
to the extent disclosure is required by law, or determined in good faith by the
Executive to be necessary or appropriate to comply with any legal or regulatory
order, regulation or requirement; provided, however, that in the event
disclosure is required by law, the Executive or the Controlled Entity concerned
shall provide the Company with prompt notice of such requirement so that GMC may
seek an appropriate protective order. It is understood that in any new
employment, the Executive may use his ordinary skill and non-confidential
knowledge, even though said skill and non-confidential knowledge may have been
gained at GMC. The Executive’s obligations under this Section 10.3 shall be in
addition to, not in substitution for, any common law fiduciary duties the
Executive has to GMC regarding information acquired during the course of his
employment.
10.4 Intellectual Property. The Executive shall communicate to GMC full
information concerning all inventions, improvements, discoveries, formulas,
processes, systems of organization, management procedures, software or computer
applications (hereinafter, collectively, “Intellectual Property”) made or
conceived by him either solely or jointly with others while in the employ of
GMC, whether or not perfected during his period of employment and which shall be
within the existing or contemplated scope of the Business during his employment.
The Executive will assist GMC and its nominees in every way at GMC’s expense in
obtaining patents for such Intellectual Property as may be patentable in any and
all countries and the Executive will execute all papers GMC may desire and
assignments thereof to GMC or its nominees and said Intellectual Property shall
be and remain the property of GMC and its nominees, if any, whether patented or
not or assigned or not.
10.5 Survival of Covenants. In the event of a termination of this Agreement, the
covenants and agreements contained in this Section 10 shall survive, shall
continue thereafter, and shall not expire unless and except as expressly set
forth in such Section.
10.6 Remedies. The parties to this Agreement agree that (a) if either the
Executive or any Controlled Entity breaches any provision of this Section 10,
the damage to GMC and its affiliates will be substantial, although difficult to
ascertain, and money damages will not afford an adequate remedy, and (b) if
either the Executive or any Controlled Entity is in breach of this Agreement, or
threatens a breach of this Agreement, GMC shall be entitled in its own right
and/or on behalf of one or more of its affiliates, in addition to all other
rights and remedies as may be available at law or in equity, to (i) injunctive
and other equitable relief to prevent or restrain a breach of this Agreement and
(ii) may require the breaching party to pay damages as the result of any
transactions constituting a breach hereof.
     11. Indemnification of Executive. In the event the Employment is terminated
for any reason, (a) GMC will hold harmless and indemnify the Executive for all
acts or omissions and for any suits it has at law or in equity, claims, actions
or other proceedings against the Executive initiated either prior to the
termination of employment or thereafter which relate to duties performed in good
faith by the Executive while employed by GMC; and (b) the Company will retain
the Executive as named insured under any directors’ and officers’ insurance
policies it may have, for



--------------------------------------------------------------------------------



 



-8-

acts of the Executive during the time he served as an officer of the Company and
GMC. Additionally, all legal and other costs incurred by the Executive to defend
himself will be paid by GMC, as the Executive is billed for such costs, within
ten (10) days of periodic submission to GMC of statements of charges of
attorneys and statements of other expenses incurred by the Executive in
connection with such defense.
     12. Effect of Waiver. The waiver by either party of a breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach thereof.
     13. Notice. Any and all notices provided for herein shall be in writing and
shall be physically delivered or mailed by registered or certified mail, return
receipt requested to the parties at their respective addresses set forth
hereinabove. Either party may from time to time designate a different address
for notices to be sent to such party by giving the other party due notice of
such different address.
     14. Validity. If any part of this Agreement shall be found to be invalid or
unenforceable, the same shall be deemed to be severable and the remaining
portions of this Agreement shall remain in full force and effect.
     15. Modification and Assignment. This Agreement shall not be modified or
amended except by an instrument in writing signed by the parties hereto. This
Agreement and all of its terms and conditions shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns, including but not limited to any
corporation or other entity with or into which GMC is merged or consolidated or
any other successor of GMC. The Executive agrees that he will not and may not
assign, transfer or convey, pledge or encumber this Agreement or his right,
title or interest therein, or his power to execute the same or any monies due or
to become due hereunder, this Agreement being intended to secure the personal
services of the Executive, and GMC shall not recognize any such assignment,
transfer, conveyance, pledge or encumbrance.
     16. Applicable Law. This agreement and the rights and obligations of the
parties hereunder shall be construed and interpreted in accordance with the laws
of the State of New York, without giving effect to the conflict of laws
provisions thereof.
     17. Prior Agreements. This Agreement shall supersede any prior employment
agreement between the Company and the Executive and shall be effective from the
date specified hereinabove.
     18. Business Combinations. In the event of any sale, merger or any form of
business combination affecting the Holding Company or GMC whatsoever, the
Holding Company and GMC will obtain the express written assumption of this
Agreement by the acquiring or surviving entity from such combination, and
failure of the Holding Company and GMC to obtain such an assumption will
constitute a breach of this Agreement, entitling the Executive to all payments
and other benefits to be provided in the event of termination without cause
provided in Section 9.3 hereof.
     19. Headings. The section headings of this Agreement are for convenience of
reference only and are not to be considered in the interpretation of the terms
and conditions of this Agreement.



--------------------------------------------------------------------------------



 



-9-

     20. Invalidity or Unenforceability. If any term or provision of this
Agreement is held to be invalid or unenforceable, for any reason, such
invalidity or unenforceability shall not affect any other term or provision
hereof and this Agreement shall continue in full force and effect as if such
invalid or unenforceable term or provision (to the extent of the invalidity or
unenforceability) had not been contained herein. If any court determines that
any provision of Section 10 hereof is unenforceable because of the duration or
geographic scope of such provision, such court shall have the power to reduce
the scope or duration of such provision, as the case may be, and, in its reduced
form, such provision shall then be enforceable.
     21. Counterparts. This agreement may be executed in any number of
counterparts, each of which for all purposes shall be deemed to be an original.
     IN WITNESS WHEREOF, the parties hereto have duly executed this agreement as
of the day and year first above written.

          (Corporate Seal)   GRAHAM CORPORATION
 
       
 
  By:    
 
     
 
 Chairman, President and Chief Executive Officer
 
        (Corporate Seal)   GRAHAM MANUFACTURING CO., INC.
 
       
 
  By:    
 
     
 
 President
 
       
 
     
 
 JAMES R. LINES

         
Attest:
       
 
 
 
   



--------------------------------------------------------------------------------



 



-10-

     
STATE OF NEW YORK
   ) 
 
   : ss.:
COUNTY OF GENESEE
   )

     On the 10th day of July, 1995, before me personally came F. D. Berkeley, to
me known, who, being by me duly sworn, did depose and say that he resides at 50
Old Mill Road, Rochester, New York; that he is Chairman, President and Chief
Executive Officer of Graham Corporation described in and which executed the
attached instrument; that he knows the seal of said corporation and that the
seal affixed to said instrument is such corporate seal; that it was so affixed
by authorizations of the Board of Directors of said corporation, and that he
signed his name thereto by like authority.

     
 
 
 
 Notary Public

     
STATE OF NEW YORK
   )
 
   : ss.:
COUNTY OF GENESEE
   )

     On the 10th day of July, 1995, before me personally came Alvaro Cadena, to
me known, who, being by me duly sworn, did depose and say that he resides at 4
LePere Drive, Pittsford, New York; that he is President of Graham Manufacturing
Co., Inc. described in and which executed the attached instrument; that he knows
the seal of said corporation and that the seal affixed to said instrument is
such corporate seal; that it was so affixed by authorizations of the Board of
Directors of said corporation, and that he signed his name thereto by like
authority.

     
 
 
 
 Notary Public

     
STATE OF NEW YORK
   )
 
   : ss.:
COUNTY OF GENESEE
   )

     On the 10th day of July, 1995, before me personally came James R. Lines, to
me known to be the person described in and who executed the attached instrument
and acknowledged that he executed the same.

         
 
 
 
Notary Public    